506 N.W.2d 631 (1993)
In re the Petition for DISCIPLINARY ACTION AGAINST Joseph A. FIELD, an Attorney at Law of the State of Minnesota.
No. C5-93-981.
Supreme Court of Minnesota.
October 25, 1993.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Joseph A. Field had committed professional misconduct warranting public discipline by failing to maintain and by falsely certifying on his 1990, 1991, and 1992 attorney registration statements that he did maintain the requisite trust account books and records; by commingling client and personal funds in his trust accounts and by otherwise mishandling the trust accounts; and by misappropriating earnest money held in connection with three separate real estate transactions.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. Pursuant to the stipulation, the Director withdrew the Sixth Count of the petition in which violation of Rule 1.8(a), Minnesota Rules of Professional Conduct, was alleged; respondent waived all of his procedural rights to hearings as provided in Rule 14, Rules on Lawyers Professional Responsibility; and respondent withdrew the answer he had filed herein and unconditionally admitted the remaining allegations of the petition. In the stipulation, the parties noted that respondent has no disciplinary history, has made restitution of all but $365 of the misappropriated funds, and has been candid and cooperative in the disciplinary investigation. The parties joined in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a 1-year suspension and respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Joseph A. Field, hereby is suspended from the practice of law in the State of Minnesota for a minimum period of 1 year commencing with the date of this order, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That respondent may file a petition for reinstatement 90 days before the expiration of the 1-year minimum suspension period; provided however, that respondent shall not be reinstated until the following conditions have been met:
a. Respondent has completed the 1-year minimum period of suspension ordered herein;
b. Respondent has demonstrated that he is fit to practice law and that his past misconduct is not likely to recur;
c. Respondent is current in his continuing legal education requirements;
d. Respondent has successfully completed the professional responsibility examination;
e. Respondent has complied with Rule 26, Rules on Lawyers Professional Responsibility; and
f. Respondent has paid or made satisfactory arrangements to pay the Lawyers Professional *632 Responsibility Board $750 pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility.
3. That, if and when this court reinstates respondent, the court shall place respondent on supervised public probation for a period of 2 years, pursuant to conditions to be determined by the court.
            BY THE COURT:
            /s/ M. Jeanne Coyne
            M. Jeanne Coyne
           Associate Justice